DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites “wherein the second center line of the first electrode of the second sub-pixel is disposed on a second side with respect to the first center line of the second sub-pixel.” The underlined portions lack antecedent basis and render the claim indefinite.  It is unclear whether Applicant is attempting to require that a second center line of the first electrode of the second sub-pixel is on a different side than the first center line of the first electrode of the first sub pixel, such that for the first sub-pixel the second center line is on the right whereas for the second sub pixel the second center line is on the left, or that a second center line of the first electrode of the second sub-pixel is on a side of the first center line of the first electrode of the second sub pixel that has no relation to the previously claimed first center line. The ambiguity not only arises from the lack of antecedent basis of the underlined portions but also because of the reference to “a different side of the first center line” where the only previous mention of any side related to a first center line was referring to the first pixel. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites “wherein the third horizontal line includes at least one third sub-pixel, and wherein the second center line of the first electrode of the third sub-pixel is disposed on the same side as the first side with respect to the first center line of the third sub-pixel.” The underlined portions lack antecedent basis and render the claim indefinite.  It is unclear whether Applicant is attempting to require that a second center line of the first electrode of the third sub-pixel is on the same side than the first center line of the first electrode of the first sub pixel, such that for the first sub-pixel the second center line is on the right and for the third sub pixel the second center line is on the right side, or that a second center line of the first electrode of the third sub-pixel is on a side of the first center line of the first electrode of the third sub pixel that has no relation to the previously claimed first center line. The ambiguity not only arises from the lack of antecedent basis of the underlined portions but also because of the reference to “a different side of the first center line” where the only previous mention of any side related to a first center line was referring to the first pixel. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 14-18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “at least one line being at least one of a data line, a sensing line, a power line and a cathode power line and intersecting the first horizontal line”. The only lines previously claimed are the first and second horizontal lines thus it is unclear whether “at least one line” is referring to either of the first or second horizontal line or whether this is referring to an additional line.  The grammar of “at least one line” starting the limitation indicates that the clause is referring to a line that has been previously stated. However, if the “at least one line” is referring to one of either the first or second horizontal lines then it is unclear how a data line, sensing line, power line, etc. can comprise subpixels. Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites “wherein the second center line of the first electrode of the second sub-pixel is disposed on a second side with respect to the first center line of the second sub-pixel.” The underlined portions lack antecedent basis and render the claim indefinite.  It is unclear whether Applicant is attempting to require that a second center line of the first electrode of the second sub-pixel is on a different side than the first center line of the first electrode of the first sub pixel, such that for the first sub-pixel the second center line is on the right whereas for the second sub pixel the second center line is on the left, or that a second center line of the first electrode of the second sub-pixel is on a side of the first center line of the first electrode of the second sub pixel that has no relation to the previously claimed first center line. The ambiguity not only arises from the lack of antecedent basis of the underlined portions but also because of the reference to “a different side of the first center line” where the only previous mention of any side related to a first center line was referring to the first pixel. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 recites “wherein the third horizontal line includes at least one third sub-pixel, and wherein the second center line of the first electrode of the third sub-pixel is disposed on the same side as the first side with respect to the first center line of the third sub-pixel.” The underlined portions lack antecedent basis and render the claim indefinite.  It is unclear whether Applicant is attempting to require that a second center line of the first electrode of the third sub-pixel is on the same side than the first center line of the first electrode of the first sub pixel, such that for the first sub-pixel the second center line is on the right and for the third sub pixel the second center line is on the right side, or that a second center line of the first electrode of the third sub-pixel is on a side of the first center line of the first electrode of the third sub pixel that has no relation to the previously claimed first center line. The ambiguity not only arises from the lack of antecedent basis of the underlined portions but also because of the reference to “a different side of the first center line” where the only previous mention of any side related to a first center line was referring to the first pixel. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites “wherein the first horizontal line includes at least one first sub-pixel, wherein the first electrode of the first sub-pixel is shifted to a first side from a region of the first sub-pixel, wherein the second horizontal line includes at least one second sub-pixel, and wherein the first electrode of the second sub-pixel is shifted to a second side from a region of the second sub-pixel.” The underlined portion “the first horizontal line includes at least one first sub-pixel” and “the first sub-pixel” render the claim indefinite. Claim 1, from which claim 23 depends, requires the first horizontal line to include at least one first sub-pixel, thus it is unclear whether the “at least one first sub-pixel” of claim 23 is in addition to the “at least one first sub-pixel” of claim 1 or is referring to the same first sub-pixel which has antecedent basis. Furthermore, the underlined portion “a first side” renders the claim indefinite. Claim 1, from which claim 23 depends, requires “a first side” such that it is unclear whether “a first side” of claim 23 is referring to “a first side” as recited in claim 1 or is referring to a wholly different side. Furthermore, the underlined portion “the second horizontal line includes at least one second sub-pixel” and “the first electrode of the second sub-pixel” render the claim indefinite. Claim 1, from which claim 23 depends, requires the second horizontal line to include at least one second sub-pixel, thus it is unclear whether the “at least one second sub-pixel” of claim 23 is in addition to the “at least one second sub-pixel” of claim 1 or is referring to the same second sub-pixel which has antecedent basis. Additionally, “the first electrode of the second sub-pixel” lacks antecedent basis. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 24 recites “wherein the first electrode of the third sub-pixel is shifted to the first side from a region of the third sub-pixel.” The underlined portions render the claim indefinite. “the first electrode” of the third sub pixel lacks antecedent basis and it is unclear if Applicant is requiring that the first electrode of the third sub-pixel is located on the same side as the first electrode of the first sub-pixel by relying on “the first side” which only has antecedent basis in reference to positions within the first sub-pixel, or whether the claim aims to require that within the third sub-pixel the first electrode is located on the same relational side as that previously claimed within the first sub pixel. The ambiguity not only arises from the lack of antecedent basis of the underlined portions but also because of the reference to “the first side” where the only previous mention of any side was referring to the first pixel. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9-16, and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0079323 A1 (Choi).

Re claim 1, Choi teaches an organic light-emitting display device (OLED display device) comprising: 
a substrate (substrate 100); 
a plurality of sub-pixels (sub-pixel 11) arranged in a first horizontal line (bottom row of subpixels 11) and a second horizontal line on the substrate (upper row of subpixels arranged horizontally Fig. 2); 
at least one thin film transistor (driving transistor DTr) and a first electrode (first electrode 112) of an organic light-emitting diode (organic light emitting element 112, 114, 115) connected to the thin film transistor, the at least one thin film transistor and the organic light- emitting diode being disposed in each of the plurality of sub-pixels; 
at least one line (data line 110) intersecting the first horizontal line, wherein the at least one line is at least one a data line, a sensing line, a power line and a cathode power line;
a first bank layer (first bank layer 113) is disposed on the first electrode and exposing the first electrode (exposed in the emission region EA); and 
a second bank layer (second bank layer 200) disposed on the first bank layer and exposing the first bank layer and the first electrode (area covered by width C is exposed by 200), wherein the second bank layer is consecutively arranged in the first horizontal line and the second horizontal line and including a first bending portion at a boundary between the first horizontal line and the second horizontal line (bank 200 is bent to encircle each subpixel 11 Figs. 2-3),
wherein the first horizontal line includes at least one first sub-pixel, and the second horizontal line includes at least one second sub-pixel, 

    PNG
    media_image1.png
    438
    536
    media_image1.png
    Greyscale

wherein the first sub-pixel has a first center line extending in parallel with the at least one line and the first electrode of the first sub-pixel has a second center line extending in parallel with the at least one line,

    PNG
    media_image2.png
    357
    574
    media_image2.png
    Greyscale

 and wherein the second center line of the first electrode of the first sub-pixel is disposed on a first side with respect to the first center line of the first sub-pixel (the center line of first electrode 112 sits to the right of the center line of the sub-pixel 11 see annotated Fig. 3).

Re claim 2, Choi further teaches a third horizontal line disposed under the second horizontal line on the substrate and including a plurality of sub-pixels arranged therein (see annotated Fig. 2).

Re claim 3, Choi further teaches wherein the second bank layer includes a second bending portion on a boundary of the second horizontal line and the third horizontal line, and wherein the first bending portion has a first bending direction opposite to a second bending direction of the second bending portion (the bank encircles the subpixel area therefore curves around each subpixel portion in several directions Fig. 2).

Re claim 5, Choi further teaches wherein the first bank layer includes a first opening (opening defined but width C) exposing the first electrode and the second bank layer includes a second opening (opening defined by emission area EA) exposing the first bank layer and the first electrode (Fig. 3).

Re claim 9, Choi further teaches wherein the second center line of the first electrode of the second sub-pixel is disposed on a second side (right side) with respect to the first center line of the second sub-pixel (for each subpixel 11 the center line of first electrode 112 sits to the right of the center line of the sub-pixel 11 see annotated Fig. 3).

Re claim 10, Choi further teaches wherein the third horizontal line includes at least one third sub-pixel (subpixel 11), and wherein the second center line of the first electrode of the third sub-pixel is disposed on the same side (right side) as the first side with respect to the first center line of the third sub-pixel (for each subpixel 11 the center line of first electrode 112 sits to the right of the center line of the sub-pixel 11 see annotated Fig. 3).

Re claim 11, Choi further teaches wherein the first horizontal line, the second horizontal line and the third horizontal line include a plurality of sub-pixels in a direction in which the first to third horizontal lines are arranged (Fig. 2).

Re claim 12, Choi further teaches wherein the organic light- emitting diode comprises: an organic light emitting (organic emission layer 114) layer disposed on the first electrode; and a second electrode (second electrode 115) disposed on the organic light emitting layer (Fig. 3).

Re claim 13, Choi further teaches wherein the first bank layer has hydrophilicity and the second bank layer has hydrophobicity ([0065-0066]).

Re claim 23, Choi further teaches wherein the first horizontal line includes at least one first sub-pixel, wherein the first electrode of the first sub-pixel is shifted to a first side (right side) from a region of the first sub-pixel, wherein the second horizontal line includes at least one second sub-pixel, and wherein the first electrode of the second sub-pixel is shifted to a second side (right side) from a region of the second sub-pixel (for each subpixel 11 the center line of first electrode 112 sits to the right of the center line of the sub-pixel 11 see annotated Fig. 3).

Re claim 24, Choi further teaches a third horizontal line disposed under the second horizontal line on the substrate and including a plurality of sub-pixels arranged therein, wherein the third horizontal line includes at least one third sub-pixel, and wherein the first electrode of the third sub-pixel is shifted to the first side from a region of the third sub-pixel (for each subpixel 11 the center line of first electrode 112 sits to the right of the center line of the sub-pixel 11 see annotated Fig. 3).

Re claim 14, Choi teaches an organic light-emitting display device (OLED display device) configured on a substrate (substrate 100), comprising: 
a first sub-pixel (sub-pixel 11) arranged in a first horizontal line (see annotated Fig.2); 
a second sub-pixel (sub-pixel 11) arranged in a second horizontal line (3 rows of pixels arranged horizontally Fig. 2) parallel to the first horizontal line; 
a third sub-pixel (sub-pixel 11) arranged in a third horizontal line (3 rows of pixels arranged horizontally Fig. 2) parallel to the second horizontal line; 
a thin film transistor (driving transistor DTr) on the substrate; 
an organic light-emitting diode (organic light emitting element 112, 114, 115)  including a first electrode (first electrode 112), a second electrode (second electrode 115) and an organic light emitting layer (organic emission layer 114) , the first electrode connected to the thin film transistor, the organic light emitting layer disposed on the first electrode and the second electrode on the organic light emitting layer; 
at least one line being at least one of a data line (data line 110), a sensing line, a power line and a cathode power line and intersecting the first horizontal line; 
a first bank layer (first bank layer 113) is disposed on the first electrode and exposing the first electrode (exposed in area EA); and 
a second bank layer (second bank layer 200) disposed on the first bank layer and exposing the first bank layer and the first electrode (exposed in width C), wherein the second bank layer is consecutively arranged in the first, second and third horizontal lines and including a first bending portion at a boundary between the first horizontal line and the second horizontal line and a second bending portion on a boundary of the second horizontal line and the third horizontal line (bank 200 is bent to encircle each subpixel 11 Figs. 2-3);
wherein the first horizontal line includes at least one first sub-pixel, and the second horizontal line includes at least one second sub-pixel, 

    PNG
    media_image1.png
    438
    536
    media_image1.png
    Greyscale

wherein the first sub-pixel has a first center line extending in parallel with the at least one line and the first electrode of the first sub-pixel has a second center line extending in parallel with the at least one line,

    PNG
    media_image2.png
    357
    574
    media_image2.png
    Greyscale

 and wherein the second center line of the first electrode of the first sub-pixel is disposed on a first side with respect to the first center line of the first sub-pixel (the center line of first electrode 112 sits to the right of the center line of the sub-pixel 11 see annotated Fig. 3).

Re claim 15, Choi further teaches wherein the first bending portion has a first bending direction opposite to a second bending direction of the second bending portion (the bank encircles the subpixel area therefore curves around each subpixel portion in several directions Fig. 2).

Re claim 16, Choi further teaches wherein the first bank layer includes a first opening (opening defined by width C) exposing the first electrode and the second bank layer includes a second opening (opening defined by area EA) exposing the first bank layer and the first electrode (Fig. 3).

Re claim 20, Choi further teaches wherein the second center line of the first electrode of the second sub-pixel is disposed on a second side with respect to the first center line of the second sub-pixel (for each subpixel 11 the center line of first electrode 112 sits to the right of the center line of the sub-pixel 11 see annotated Fig. 3).

Re claim 21, Choi further teaches wherein the third horizontal line includes at least one third sub-pixel (sub pixel 11), and wherein the second center line of the first electrode of the third sub-pixel is disposed on the same side (right side) as the first side with respect to the first center line of the third sub-pixel (for each subpixel 11 the center line of first electrode 112 sits to the right of the center line of the sub-pixel 11 see annotated Fig. 3).

Re claim 22, Choi further teaches wherein the first horizontal line, the second horizontal line and the third horizontal line include a plurality of sub-pixels in a direction in which the first to third horizontal lines are arranged (Fig. 2).

Claim(s) 1-3, 5-7, 9-12, 14-18, and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0180951 A1 (Toyotaka).

Re claim 1, Toyotaka teaches an organic light-emitting display device (display device 100) comprising: 
a substrate (support substrate 331); 
a plurality of sub-pixels (pixels 230) arranged in a first horizontal line and a second horizontal line (parallel rows of pixels Fig. 2A) on the substrate; 
at least one thin film transistor (transistor 251) and a first electrode (electrode 171) of an organic light-emitting diode (light emitting element 170) connected to the thin film transistor, the at least one thin film transistor and the organic light- emitting diode being disposed in each of the plurality of sub-pixels; 
at least one line (wiring 125) intersecting the first horizontal line, wherein the at least one line is at least one a data line, a sensing line, a power line and a cathode power line and intersecting the first horizontal line ([0391]);
a first bank layer (insulating layer 116) is disposed on the first electrode and exposing the first electrode; and a second bank layer (insulating layer 114) disposed on the first bank layer and exposing the first bank layer and the first electrode, wherein the second bank layer is consecutively arranged in the first horizontal line and the second horizontal line and including a first bending portion at a boundary between the first horizontal line and the second horizontal line (see annotated Fig. 2A);

    PNG
    media_image3.png
    329
    374
    media_image3.png
    Greyscale

wherein the first horizontal line includes at least one first sub-pixel, and the second horizontal line includes at least one second sub-pixel, 

    PNG
    media_image4.png
    318
    572
    media_image4.png
    Greyscale

wherein the first sub-pixel has a first center line extending in parallel with the at least one line and the first electrode of the first sub-pixel has a second center line extending in parallel with the at least one line,

    PNG
    media_image5.png
    482
    509
    media_image5.png
    Greyscale

and wherein the second center line of the first electrode of the first sub-pixel is disposed on a first side with respect to the first center line of the first sub-pixel (the center line of first electrode 171 sits to the right of the center line of the sub-pixel 230 see annotated Fig. 2B).

Re claim 2, Toyotaka further teaches a third horizontal line disposed under the second horizontal line on the substrate and including a plurality of sub-pixels arranged therein (Fig. 2A shows 3 rows of pixels arranged horizontally).

Re claim 3, Toyotaka further teaches wherein the second bank layer includes a second bending portion on a boundary of the second horizontal line and the third horizontal line, and wherein the first bending portion has a first bending direction opposite to a second bending direction of the second bending portion (both bending portions bend several directions, 1st bending portion bends in down the C axis and along the right of the R axis and 2nd bending portion bends down the C axis and left along the R axis).

    PNG
    media_image3.png
    329
    374
    media_image3.png
    Greyscale


Re claim 5, Toyotaka further teaches wherein the first bank layer includes a first opening (Fig. 13A) exposing the first electrode and the second bank layer includes a second opening (116 is uncovered on one side by patterning 114 Fig. 13B) exposing the first bank layer and the first electrode.

Re claim 6, Toyotaka further teaches wherein the first opening and the second opening overlap the at least one line (Fig. 13B).

Re claim 7, Toyotaka further teaches wherein the first electrode overlaps the at least one line (Fig. 13A).

Re claim 9, Toyotaka further teaches wherein the second center line of the first electrode of the second sub-pixel is disposed on a second side (right side) with respect to the first center line of the second sub-pixel (for each subpixel 230 the center line of first electrode 171 sits to the right of the center line of the sub-pixel 230 see annotated Fig. 2B).

Re claim 10, Toyotaka further teaches wherein the third horizontal line includes at least one third sub-pixel (subpixel 230), and wherein the second center line of the first electrode of the third sub-pixel is disposed on the same side (right side) as the first side with respect to the first center line of the third sub-pixel (for each subpixel 230 the center line of first electrode 171 sits to the right of the center line of the sub-pixel 230 see annotated Fig. 2B).

Re claim 11, Toyotaka further teaches wherein the first horizontal line, the second horizontal line and the third horizontal line include a plurality of sub-pixels in a direction in which the first to third horizontal lines are arranged (Fig. 2A).

Re claim 12, Toyotaka further teaches wherein the organic light- emitting diode comprises: an organic light emitting layer (EL layer 172) disposed on the first electrode; and a second electrode (electrode 173) disposed on the organic light emitting layer.

Re claim 23, Toyotaka further teaches wherein the first horizontal line includes at least one first sub-pixel, wherein the first electrode of the first sub-pixel is shifted to a first side (right side) from a region of the first sub-pixel, wherein the second horizontal line includes at least one second sub-pixel, and wherein the first electrode of the second sub-pixel is shifted to a second side (right side) from a region of the second sub-pixel (for each subpixel 230 the center line of first electrode 171 sits to the right of the center line of the sub-pixel 230 see annotated Fig. 2B).

Re claim 24, Toyotaka further teaches a third horizontal line disposed under the second horizontal line on the substrate and including a plurality of sub-pixels arranged therein, wherein the third horizontal line includes at least one third sub-pixel, and wherein the first electrode of the third sub-pixel is shifted to the first side from a region of the third sub-pixel (for each subpixel 230 the center line of first electrode 171 sits to the right of the center line of the sub-pixel 230 see annotated Fig. 2B).

Re claim 14, Toyotaka teaches an organic light-emitting display device (display device 100) configured on a substrate (support substrate 331), comprising: 
a first sub-pixel (pixels 230) arranged in a first horizontal line; 
a second sub-pixel (pixels 230) arranged in a second horizontal line parallel to the first horizontal line (parallel rows of pixels Fig. 2A); 
a third sub-pixel (pixels 230) arranged in a third horizontal line parallel to the second horizontal line (parallel rows of pixels Fig. 2A); 
a thin film transistor (transistor 251) on the substrate; 
an organic light-emitting diode (light emitting element 170) including a first electrode (electrode 171), a second electrode (electrode 173) and an organic light emitting layer (EL layer 172), the first electrode connected to the thin film transistor, the organic light emitting layer disposed on the first electrode and the second electrode on the organic light emitting layer; 
at least one line being at least one of a data line, a sensing line, a power line and a cathode power line (wiring 125) intersecting the first horizontal line (Fig. 2A wiring extends along dotted line labeled Gr); 
a first bank layer (insulating layer 116) is disposed on the first electrode and exposing the first electrode (Fig. 13A); and 
a second bank layer (insulating layer 114) disposed on the first bank layer and exposing the first bank layer and the first electrode (116 is uncovered on one side by patterning 114 Fig. 13B), wherein the second bank layer is consecutively arranged in the first, second and third horizontal lines and including a first bending portion at a boundary between the first horizontal line and the second horizontal line and a second bending portion on a boundary of the second horizontal line and the third horizontal line (see annotated Fig. 2A),

    PNG
    media_image3.png
    329
    374
    media_image3.png
    Greyscale

wherein the first horizontal line includes at least one first sub-pixel, and the second horizontal line includes at least one second sub-pixel, 

    PNG
    media_image4.png
    318
    572
    media_image4.png
    Greyscale

wherein the first sub-pixel has a first center line extending in parallel with the at least one line and the first electrode of the first sub-pixel has a second center line extending in parallel with the at least one line,

    PNG
    media_image5.png
    482
    509
    media_image5.png
    Greyscale

and wherein the second center line of the first electrode of the first sub-pixel is disposed on a first side with respect to the first center line of the first sub-pixel (the center line of first electrode 171 sits to the right of the center line of the sub-pixel 230 see annotated Fig. 2B).

Re claim 15, Toyotaka further teaches wherein the first bending portion has a first bending direction opposite to a second bending direction of the second bending portion (both bending portions bend several directions, 1st bending portion bends in down the C axis and along the right of the R axis and 2nd bending portion bends down the C axis and left along the R axis).

Re claim 16, Toyotaka further teaches wherein the first bank layer includes a first opening (Fig. 13A) exposing the first electrode and the second bank layer includes a second opening (116 is uncovered on one side by patterning 114 Fig. 13B) exposing the first bank layer and the first electrode.

Re claim 17, Toyotaka further teaches wherein the first opening and the second opening overlap the at least one line (Fig. 13B).

Re claim 18, Toyotaka further teaches wherein the first electrode overlaps the at least one line (Fig. 13A).

Re claim 20, Toyotaka further teaches wherein the second center line of the first electrode of the second sub-pixel is disposed on a second side with respect to the first center line of the second sub-pixel (for each subpixel 230 the center line of first electrode 171 sits to the right of the center line of the sub-pixel 230 see annotated Fig. 2B).

Re claim 21, Toyotaka further teaches wherein the third horizontal line includes at least one third sub-pixel (sub pixel 230), and wherein the second center line of the first electrode of the third sub-pixel is disposed on the same side (right side) as the first side with respect to the first center line of the third sub-pixel (for each subpixel 230 the center line of first electrode 171 sits to the right of the center line of the sub-pixel 230 see annotated Fig. 2B).

Re claim 22, Toyotaka further teaches wherein the first horizontal line, the second horizontal line and the third horizontal line include a plurality of sub-pixels in a direction in which the first to third horizontal lines are arranged (Fig. 2A).

Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive. Applicant argues on pages 9-10 of the Remarks that neither Choi nor Toyotaka teach the amended claims.  However, the rejection above points out how both Choi and Toyataka teach the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812